Case 1:20-cv-00141-JJM-PAS Document 6 Filed 08/06/20 Page 1 of 2 PageID #: 28




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND


 LORENZO HICKS-HINSON,
     Plaintiff

 v.                                                  C.A. No.: 1:20-cv-00141-JJM-PAS

 STATE OF RHODE ISLAND DEPARTMENT
 OF CORRECTIONS,
      Defendant


                                ENTRY OF APPEARANCE

       I, Justin J. Sullivan, Special Assistant Attorney General, hereby enter my appearance as

counsel in the above-captioned matter on behalf of Defendant State of Rhode Island Department

of Corrections ("RIDOC").

                                                   Respectfully Submitted,

                                                   RIDOC Defendants,
                                                   By,

                                                   PETER F. NERONHA
                                                   ATTORNEY GENERAL

                                                    /s/ Justin J. Sullivan
                                                   Justin J. Sullivan, Esq. (Bar No. 9770)
                                                   Special Assistant Attorney General
                                                   Rhode Island Office of the Attorney General
                                                   150 S. Main St. Providence, RI 02903
                                                   Tel: (401) 274-4400 | Ext. 2007
                                                   Fax: (401) 222-2995
                                                   jjsullivan@riag.ri.gov




                                              1
Case 1:20-cv-00141-JJM-PAS Document 6 Filed 08/06/20 Page 2 of 2 PageID #: 29




                                CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that a copy of the within Entry of Appearance was filed
via the ECF filing system on Thursday, August 06, 2020 and that it is available for viewing and
downloading. I also hereby certify that I mailed a copy of the foregoing document by first class
mail, postage prepaid on Thursday, August 06, 2020 to:


Lorenzo Hicks-Hinson, pro se
#146049
ACI
PO Box 8200
Cranston, RI 02920 ,


                                                     /s/ Colleen Cole




                                                2
